104 U.S. 556 (____)
MICAS
v.
WILLIAMS.
Supreme Court of United States.

Mr. Joseph P. Hornor in support of the motion.
Mr. Thomas J. Durant, contra.
*557 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The affidavits which have been filed by the plaintiff in error, in opposition to these motions, are probably sufficient to establish the fact that the value of the matter in dispute exceeds $5,000. The motion to dismiss is, therefore, denied; but on looking into the record we are entirely satisfied the writ was taken for delay only. No assignment of errors has been annexed to or returned with the writ, as required by sect. 997 of the Revised Statutes; and every question presented by the bill of exceptions or suggested upon the argument appears to us so frivolous as to make it improper to keep the case here for any further consideration. There was on the record, as it stood when these motions were made, at least sufficient color of right to a dismissal to justify us in entertaining with it a motion to affirm in accordance with the provisions of Rule 6, par. 5.
Motion to affirm granted.